Case 14-26046   Doc 100   Filed 11/19/18 Entered 11/19/18 15:04:16   Desc Main
                           Document     Page 1 of 4
Case 14-26046   Doc 100   Filed 11/19/18 Entered 11/19/18 15:04:16   Desc Main
                           Document     Page 2 of 4
Case 14-26046   Doc 100   Filed 11/19/18 Entered 11/19/18 15:04:16   Desc Main
                           Document     Page 3 of 4
Case 14-26046   Doc 100   Filed 11/19/18 Entered 11/19/18 15:04:16   Desc Main
                           Document     Page 4 of 4
